 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA
 7
      CHERYL KATER and SUZIE KELLY,                     No. 2:15-cv-00612-RBL
 8    individually and on behalf of all others
      similarly situated,                               DECLARATION OF TODD LOGAN
 9

10                            Plaintiffs,

11            v.
12
      CHURCHILL DOWNS INCORPORATED, a
13    Kentucky corporation, and BIG FISH
      GAMES, INC., a Washington corporation.
14

15                            Defendants.

16

17    MANASA THIMMEGOWDA, individually                  No. 2:19-cv-00199-RBL
      and on behalf of all others similarly situated,
18                                                      DECLARATION OF TODD LOGAN
                              Plaintiff,
19

20            v.

21    BIG FISH GAMES, INC., a Washington
      corporation; ARISTOCRAT
22
      TECHNOLOGIES INC., a Nevada
23    corporation; ARISTOCRAT LEISURE
24    LIMITED, an Australian corporation; and
      CHURCHILL DOWNS INCORPORATED, a
25    Kentucky corporation,
26
                              Defendants.
27
                                                                T OUSLEY B RAIN S TEPHENS PLLC
     DECLARATION OF TODD LOGAN                                      1700 Seventh Avenue, Suite 2200
     NOS. 15-CV-00612; 19-CV-00199-RBL- i                            Seattle, Washington 98101-4416
                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
 1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

 2            1.     I am an attorney at Edelson PC, which has been retained to represent Plaintiffs in

 3   the above-captioned matters. I am entering this declaration in support of Plaintiffs’ Response to

 4   Defendants’ Renewed Motion to Compel Arbitration.

 5            2.     I have personal knowledge of the matters stated herein and, if called upon, I could

 6   and would competently testify thereto.

 7            3.     Attached hereto as Exhibit 1 is a true and accurate copy of an email I received

 8   from Emily Henn, counsel for Big Fish Games, Inc. Ms. Henn represented that “Big Fish Games,

 9   Inc. agrees that under Rule 19(a)(1)(A) and (B)(i) it is a necessary party to the above-captioned

10   case.”

11            4.     Attached hereto as Exhibit 2 is a true and accurate copy of an email I sent on

12   February 28, 2019 to Matthew Berry, then-counsel for Churchill Downs Incorporated. My email

13   flagged “the addition of Ms. Kelly as a plaintiff” in Plaintiff Kater’s proposed amended

14   complaint. My email cc’d Emily Henn, counsel for Big Fish Games, Inc.

15

16            I declare under penalty of perjury that the foregoing is true and correct.

17

18            Executed on April 24, 2020 at San Francisco, California.

19

20                                                          /s/ Todd Logan

21

22

23

24

25

26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                            1700 Seventh Avenue, Suite 2200
      NOS. 15-CV-00612; 19-CV-00199-RBL- 1                                  Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
